Bloom, J.,
dissents in part in a memorandum as follows: I am in agreement with my brethren that a reversal is required. However, unlike them, I would *473remand with a direction that the City of New York be joined as a party and that thereupon Special Term shall proceed to a determination of the rights of the respective parties and, if required, hold a hearing for that purpose. Daisy P. Manning, the respondent, is an employee of the Department of Transportation, an agency of the City of New York. While driving a department-owned vehicle in the performance of her regular duties, the vehicle was struck by an uninsured vehicle causing injury to her. Ms. Manning owns a vehicle of her own which is insured by petitioner. In accordance with the uninsured motorist indorsement contained in her policy, she caused to be served upon petitioner a notice of intention to arbitrate. Country-Wide moved for a permanent stay of arbitration upon the ground, among others, that even though subdivision 1 of section 370 of the Vehicle and Traffic Law permits a municipality to be a self-insurer, the policy of the State to protect those injured in automobile accidents is such as to import into the authority for self-insurance, the same obligation with respect to uninsured motorist coverage as that required under subdivision 2-a of section 167 of the Insurance Law (Matter of Allstate Ins. Co. v Shaw, 52 NY2d 818). From this it argues that, under the language of its policy, the uninsured motorist coverage provided is secondary to the primary obligation of the city to furnish such coverage and, therefore, Manning must look to the city for the coverage which she seeks to impose upon Country-Wide. Although not raised by the briefs of either party or argued by them, every employer is required by section 10 of the Workers’ Compensation Law to provide for compensation to employees for “disability or death from injury arising out of and in the course of* * * employment”. Employer, as defined in subdivision 3 of section 2, includes a municipal corporation and section 11 provides that the remedy afforded by the Workers’ Compensation Law shall be exclusive. The presumption is that the city obeyed the law and that, by consequence, Ms. Manning has no remedy against it under the uninsured motorist indorsement. The effect of a holding that the city is primarily liable for the furnishing of uninsured motorist coverage will be either to affect the right of the city, without affording it the opportunity to be heard, a result of doubtful constitutional validity, or to deprive Ms. Manning of the benefits of the uninsured motorist provision, a result violative of the strong public policy of this State (Matter of Allstate Ins. Co. v Shaw, supra). To avoid either of these two results the matter should be remanded and the city joined as a party. At this point it is unnecessary to decide rights of contribution or indemnity, if any.